AFFIRMED and Opinion Filed November 20, 2018




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-17-00786-CR

                           STEVEN WAYNE SIMMONS, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 422nd Judicial District Court
                                 Kaufman County, Texas
                          Trial Court Cause No. 16-90142-422-F


                              MEMORANDUM OPINION
                        Before Justices Stoddart, Whitehill, and Boatright
                                  Opinion by Justice Whitehill

       A jury found appellant Steven Wayne Simmons guilty of burglary of a habitation, a first-

degree felony. Appellant elected for the court to assess punishment, and the judge imposed a

thirty-year prison sentence. Appellant raises two issues on appeal: (i) the sentence violates the

Eighth Amendment because it is grossly disproportionate to the offense and inappropriate to the

offender and (ii) the sentence violates Texas Constitution article I, § 13, for the same reasons.

       We overrule appellant’s issues because he did not preserve them in the trial court.

       Error preservation is a systemic requirement on appeal, and the court of criminal appeals

has instructed us not to address the merits of unpreserved issues. See Ford v. State, 305 S.W.3d

530, 532 (Tex. Crim. App. 2009); see also TEX. R. APP. P. 33.1(a)(1). The constitutional rights

appellant invokes must be preserved in the trial court. See, e.g., Sims v. State, No. 05-16-00669-
CR, 2017 WL 2224543, at *1 (Tex. App.—Dallas May 22, 2017, no pet.) (mem. op., not

designated for publication); Bell v. State, 326 S.W.3d 716, 724 (Tex. App.—Dallas 2010, pet.

dism’d, untimely filed).

       Appellant did not object when the trial court pronounced his sentence. Although he filed

a new trial motion, the motion raised no complaint about his sentence. Accordingly, appellant did

not preserve his issues for appellate review, and we overrule them. See Cox v. State, No. 05-17-

00522-CR, 2018 WL 1149568, at *1 (Tex. App.—Dallas Mar. 5, 2018, no pet.) (mem. op., not

designated for publication).

       We affirm the trial court’s judgment.




                                                 /Bill Whitehill/
                                                 BILL WHITEHILL
                                                 JUSTICE


Do Not Publish
TEX. R. APP. P. 47.2(b)
170786F.U05




                                               –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                      JUDGMENT

 STEVEN WAYNE SIMMONS, Appellant                  On Appeal from the 422nd Judicial District
                                                  Court, Kaufman County, Texas
 No. 05-17-00786-CR       V.                      Trial Court Cause No. 16-90142-422-F.
                                                  Opinion delivered by Justice Whitehill.
 THE STATE OF TEXAS, Appellee                     Justices Stoddart and Boatright
                                                  participating.

      Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered November 20, 2018.




                                            –3–